— Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered January 28, 1992, which, inter alia, denied defendant’s motion for appointment of counsel and interim maintenance except to the extent of requiring plaintiff to pay the mortgage and maintenance on the marital residence in which defendant resides, unanimously affirmed, without costs.
We find no abuse of discretion in the court’s ruling on defendant’s motion for temporary maintenance (see, Chyrywaty v Chyrywaty, 102 AD2d 1009), there being ample support in the record for its finding that defendant is capable of earning $35,000 a year and is not in need of support beyond the payments plaintiff has been voluntarily making to main*68tain the marital residence (see, Lee v Lee, 41 AD2d 557). A speedy trial is the best remedy for any seeming inequity in a temporary maintenance order (supra, at 558). Nor was there merit to defendant’s request that he be assigned counsel. There is no absolute right to assignment of counsel in a matrimonial action (Matter of Smiley, 36 NY2d 433). Concur— Sullivan, J. P., Carro, Milonas, Wallach and Kupferman, JJ.